Fourth Court of Appeals
                                      San Antonio, Texas
                                                 OPINION
                                         No. 04-15-00647-CV

                                       John E. RODARTE Sr.,
                                              Appellant

                                                   v.

                                    BENEFICIAL TEXAS, INC.,
                                           Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-14597
                            Honorable Michael E. Mery, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 9, 2015

DISMISSED

           Appellant John E. Rodarte Sr., an indigent inmate acting pro se, filed a notice of appeal

with this court, but he failed to file an accompanying affidavit relating to his previous suits. We

ordered him to file a separate affidavit listing the previous pro se actions he has brought. See TEX.

CIV. PRAC. & REM. CODE ANN. § 14.004 (West Supp. 2015). We notified him that if he failed to

comply with the statutory requirements, we could dismiss his appeal without further notice.

Because Appellant failed to comply with the statute and our order, we dismiss this appeal.
                                                                                      04-15-00647-CV


                                           BACKGROUND

       On October 19, 2015, Appellant John E. Rodarte Sr., an inmate acting pro se, filed a notice

of appeal with this court. Appellant’s notice of appeal states he is currently incarcerated, shows

his return address as the Clements Unit of the Texas Department of Criminal Justice—Institutional

Division, and states he is indigent. Because Appellant is an inmate and asserts he cannot pay costs,

on October 23, 2015, we ordered Appellant to file in this court by November 12, 2015, (1) a

separate affidavit listing the previous pro se actions he has brought and (2) a certified copy of his

inmate trust account statement. See id. § 14.002(a) (applying affidavit and other requirements to

inmate appeals effective January 1, 2012); id. § 14.004 (requiring a pro se inmate asserting

inability to pay costs to file a detailed list of previous pro se actions and a certified copy of the

inmate’s trust account statement). We advised Appellant that his affidavit and certified statement

must be timely filed and must meet the applicable statutory requirements. E.g., id. § 14.004(a)

(affidavit of actions); id. § 14.004(b) (dispositions); id. § 14.004(c) (account statement). We also

cautioned Appellant that this court could dismiss this appeal without further notice if Appellant

failed to timely file the statutorily required documents. Cf. Douglas v. Moffett, 418 S.W.3d 336,

340 (Tex. App.—Houston [14th Dist.] 2013, no pet.) (dismissing an appeal where an inmate failed

to comply with Chapter 14 requirements); Amir-Sharif v. Mason, 243 S.W.3d 854, 857 (Tex.

App.—Dallas 2008, no pet.) (recognizing that a trial court may dismiss an indigent inmate’s suit

without notice or hearing for failing to file the previous actions affidavit).

                                      APPELLANT’S RESPONSE

       On November 6, 2015, Appellant filed his “Appellant’s Brief.” In various portions of the

body of his brief, he listed some of the cause numbers for actions he has initiated, but he did not

provide the additional information required by statute. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 14.004. He failed to provide the following information:
                                                 -2-
                                                                                           04-15-00647-CV


          •   “a separate affidavit,” id. § 14.004(a);
          •   “the operative facts for which relief was sought,” id. § 14.004(a)(2)(A);
          •   “the case name [or] court in which the action was brought,” id. § 14.004(a)(2)(B);
          •   “[the] identi[ty of] each party in the action,” id. § 14.004(a)(2)(C); and
          •   “the result of the action, including whether the action or a claim that was a basis for the
              action was dismissed as frivolous or malicious,” id. § 14.004(a)(2)(D).

Rather than provide the statutorily required information as ordered, Appellant asked this court to

waive the statutory requirements and order the clerk of this court to “obtain verification of the

cases filed by [A]ppellant[] from the U.S. District Court, U.S. Court of Appeals, [f]or [t]he [Fifth]

Circuit in Louisiana, U.S. Bankruptcy Court, . . . , Bexar County District Clerk, Donna Kay

McKinney, Travis County, Texas District Clerk, [and the] Third Court of Appeals in Austin,

Texas.”

                                        DISPOSITION OF APPEAL

          Our October 23, 2015 order identified the information Appellant was required to provide

and cautioned him that this appeal could be dismissed without further notice if he failed to meet

the statutory requirements. In his response, Appellant listed at least twelve cause numbers, but

failed to provide the additional information the statute expressly requires. See id. § 14.004;

Douglas, 418 S.W.3d at 340; Amir-Sharif, 243 S.W.3d at 857. Instead, citing Rule 2, Appellant

asked this court to waive the statutory requirements and order the clerk of this court to obtain the

information that we instructed Appellant he must provide. See TEX. R. APP. P. 2 (Suspension of

Rules).

          “The requirement to file the affidavit relating to previous filings is mandatory, and failure

to file the affidavit is grounds alone to dismiss the suit.” Amir-Sharif, 243 S.W.3d at 858 (citing

TEX. CIV. PRAC. & REM. CODE ANN. § 14.003); see White v. Univ. of Tex. Med. Branch, No. 04-

02-00778-CV, 2003 WL 21010675, at *1 (Tex. App.—San Antonio May 7, 2003, no pet.) (mem.


                                                   -3-
                                                                                      04-15-00647-CV


op.). Appellant was required to file a separate affidavit containing all the information required by

the statute. See Amir-Sharif, 243 S.W.3d at 858. Even after he was warned, he knowingly failed

to provide the information required by statute and ordered by this court. See TEX. CIV. PRAC. &

REM. CODE ANN. § 14.004; Douglas, 418 S.W.3d at 340; Amir-Sharif, 243 S.W.3d at 857. We

decline Appellant’s invitation to expend judicial resources to satisfy a burden the legislature placed

on him. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.004; Kennedy v. Staples, 336 S.W.3d 745,

751 (Tex. App.—Texarkana 2011, no pet.) (addressing litigants’ access to valuable judicial

resources). Further, because Appellant failed to provide a complete affidavit of previous filings,

we conclude the underlying cause is frivolous. See Douglas, 418 S.W.3d at 340 (“When an inmate

does not provide a complete affidavit of previous filings, ‘the trial court is entitled to assume the

[current action] is substantially similar to one previously filed by the inmate, and therefore,

frivolous.’” (alteration in original) (quoting Bell v. Tex. Dep’t of Criminal Justice-Institutional

Div., 962 S.W.2d 156, 158 (Tex. App.—Houston [14th Dist.] 1998, pet. denied)).

       Appellant’s motion to waive the statutory requirements for an affidavit relating to previous

filings is denied, and this appeal is dismissed.

                                                    Patricia O. Alvarez, Justice




                                                   -4-